Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 1/19/2021 duly traverses the claim objection to claim 23 in the Office action dated 11/10/2021 and the objection to claim 23 is hereby withdrawn.

Claim Objections
Claim 4 is objected to because of the following informalities:  
The claim status indicator for claim 4 is “Original,” however, claim 4 was amended in Applicant’s response filed on 10/23/2020.  As such, claim 4 as filed on 1/19/2021 is different from claim 4 as originally filed.  Therefore, the status indicator for the amendment filed on 1/19/2021 is construed as “Previously presented” instead of “Original.”

Appropriate correction is required for the status indicator for claim 4 in any future filings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-9, 12, 21, 23, 25, 27 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-6, 8-9, 27 and 30-31, claim 1 recites “and said electrical wiring device coupled to said mounting plate by a third fastener.”  (Emphasis added).
There is no antecedent basis for the claimed: “said mounting plate” and it is not clear whether the term: “said mounting plate” should be construed as: “said mounting bracket” or whether it instead should be construed as: “a mounting plate” in which “a mounting plate” is distinct from the previously recited “a mounting bracket”.
The Examiner believes that claim 1 should recite “said mounting bracket” and is construed as such in order to expedite prosecution.

Also, claim 1 recites: “An electrical assembly comprising: a support having an open first end, an open second end configured for coupling to an electrical box, … and an electrical box having an open top end….” (Emphasis added.)
the electrical box” or whether it should be “[[an]] a second electrical box” which is distinct from the previously claimed “an electrical box”.
The Examiner believes that the second recitation of “an electrical box” in claim 1 should recite “[[an]] the electrical box” and is construed as such in order to expedite prosecution.

Regarding claims 4, 12, 21, 23 and 25, the term "substantially" in each of claims 4, 12, 21, 23 and 25 is a relative term which renders the respective claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Furthermore, a user would not know when the claim would potentially be infringed in view of the term “corresponding substantially.”
On page 1 of Applicant’s response filed on 1/19/2021, Applicant alleges that the term “corresponding substantially” does not render the respective claims indefinite.
The Examiner respectfully disagrees with Applicant’s argument.  For example, claim 4 recites: “the mounting bracket having a thickness corresponding substantially to a depth of said recess in said support.”
A potential user would not know when the claim would be infringed.  For instance, if the mounting bracket has a thickness of 99% of the depth of the recess in the support, would this constitute infringement with respect to the limitation of: “corresponding substantially”?  Probably yes.  
However, if the mounting bracket has a thickness of 50% of the depth of the recess in the support, would this constitute infringement on the claimed “corresponding substantially”?  This is not so clear.  This indefinite term could result in litigation in order to resolve a potential dispute. 

The Examiner suggests that the removal of the word “substantially” from each of the claims will traverse the 112 rejection.
In order to expedite prosecution, the term "substantially" is construed as how it might reasonably be interpreted by a person having ordinary skill in the art.

All claims which depend from a rejected parent claim are also rejected under 112 by virtue of their respective dependency from a rejected parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
 
Claims 1-5, 8-9, 18-24, 27, 30-31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Zerwes (US 3,439,108, “Zerwes”) in view of Whitehead et al. (US 5,967,354, “Whitehead”).

Regarding claim 1, Zerwes discloses An electrical assembly comprising: a support having an open first end (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 16-19; base plate 50 forms the junction box 54 which is a support having an open first end at the bottom of the base plate 50), 
an open second end configured for coupling to an electrical box (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 16-19; base plate 50 forms the junction box 54 which is a support having an open second end at the top of the base plate 50 configured for coupling to the hooded extension adapter 10 which is an electrical junction box), 
and an internal cavity (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 16-19; base plate 50 forms the junction box 54 which has an internal cavity), 
a mounting bracket having an opening (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 23-30, col. 6, line 17; the front wall 20 and 124 is a mounting bracket having an opening to accommodate the receptacle 58), 
an electrical wiring device received in said opening of said mounting bracket and directly coupled to said mounting bracket (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 23-30, col. 6, line 17; the receptacle 58 is received in and is directly coupled to the portion of the front wall 20 and 124),
and [[an]] the electrical box having an open top end (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 15-16; hooded extension adapter 10 has an open top end.  Examiner’s note: see the 112 rejection above for the detailed explanation regarding this construction of this claim limitation.), 
said second open end of said support coupled to said open top end of said electrical box by a first fastener (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 10-19; the second open end of the junction box 54 is coupled to the open top end of the hooded extension adapter 10 by a fastener and the threaded passageways 48 to accommodate fastening means such as screws to enable attachment of the hooded extension adapter 10 to the base plate 50), 
and said electrical wiring device coupled to said mounting bracket by a third fastener (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 23-30, col. 6, line 17; the receptacle 58 is coupled to the front wall 20 and 124 which is a mounting bracket by a screw.  Examiner’s note: see the 112 rejection above for the detailed explanation regarding this construction of this claim limitation.).  
Zerwes does not disclose an inwardly extending ledge spaced from said open first end forming a recess at said open first end surrounding said cavity; said mounting bracket received on said ledge and positioned in said recess at said open first end and directly coupled to said inwardly extending ledge at said open first end; said mounting bracket coupled to said ledge by a second fastener.
Whitehead discloses an inwardly extending ledge spaced from said open first end forming a recess at said open first end surrounding said cavity (Figs. 1-2, col. 3, line 42-col. 4, line 10; end pieces 27 form an inwardly extending ledge spaced from an open end and forming a recess at the open end surrounding a cavity); 
said mounting bracket received on said ledge and positioned in said recess at said open first end and directly coupled to said inwardly extending ledge at said open first end (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is a mounting bracket received on the ledge formed by the end pieces ; 
said mounting bracket coupled to said ledge by a second fastener (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is coupled to the ledge formed by the end pieces 27 by the attachment screws 29).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Regarding claim 2, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 1, above.
Zerwes discloses said support comprises an adapter coupled to said open end of said electrical box, where said (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 15-30, col. 6, line 17; the top portion of the extension adapter 10 is an adapter portion coupled to the open end of the electrical box, the wall 20 and 124 is in an open top end of the adapter portion of the electrical box).
Zerwes does not disclose said recess for supporting said mounting bracket.
Whitehead discloses said recess for supporting said mounting bracket (Figs. 1-2, , col. 3, line 42-col. 4, line 10; the recess of the ledge formed by the end pieces 27 supports the top plate 25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to 

Regarding claim 3, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 1, above.
Zerwes discloses a cover having a base with an opening (Figs. 7-9 and 12-14, col. 6, lines 30-36; cover 136 having cover plate 132 and gasket 134 which is a base with an opening), 
and a movable lid coupled to said base to close said opening in said base (Figs. 7-9 and 12-14, col. 6, lines 30-36; cover 136 is a spring biased snap cover coupled to the cover plate 132 and gasket 134 to close the opening in the base), 
and where said base is directly coupled to said mounting bracket by a fastener extending between said base and mounting bracket (Figs. 7-9 and 12-14, col. 6, lines 30-36; the cover plate 132 and gasket 134 is directly coupled to the wall 124 and a screw extends between the cover plate 132 and gasket 134 and the wall 124).

Regarding claim 4, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 1, above.
Zerwes discloses said mounting bracket has a dimension less than an outer dimension of said support (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 7-27, col. 6, line 17; a portion of the front wall 20 and 124 is a mounting bracket which has a dimension less than an outer dimension of the extension adapter 10).
Zerwes does not disclose said mounting bracket has an outer dimension complementing a dimension of said recess and said mounting bracket having a thickness corresponding substantially to a depth of said recess in said support.
said mounting bracket has an outer dimension complementing a dimension of said recess and said mounting bracket having a thickness corresponding substantially to a depth of said recess in said support (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 has an outer dimension complementing a dimension of the recess formed by the ledge formed by the end pieces 27, and the top plate has a thickness corresponding substantially to a depth of the recess).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Regarding claim 5, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 1, above.
Zerwes does not disclose said mounting bracket is coupled directly to said ledge of said support by said second fastener extending through said mounting bracket and said ledge.
Whitehead discloses said mounting bracket is coupled directly to said ledge of said support by said second fastener extending through said mounting bracket and said ledge (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is coupled directly to the ledge formed by the end pieces 27 by attachment screws 29 extending through the top plate 25 and ledge).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Regarding claim 8, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 1, above.
Zerwes discloses a first end of said mounting bracket has a threaded screw hole spaced outwardly from said opening and a second end of said mounting bracket has a threaded screw hole spaced outwardly from said opening, and where said third fastener is a mounting screw threaded into said threaded screw holes of said mounting bracket (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 15-22; the wall 20 and 124 has a plurality of threaded openings 56 spaced outwardly from the opening, where the receptacle 58 has a mounting screw threaded into the threaded openings 56).

Regarding claim 9, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 3, above.
Zerwes discloses said base of said cover includes a plurality of holes for receiving a coupling screw, said mounting bracket having a plurality of threaded holes for receiving the coupling screw passing through the corresponding holes in said base (Figs. 7-9 and 12-14, col. 6, lines 30-36; the cover 136 has a base coupled to the threaded openings 56 of the wall 20 for receiving screws 131 for coupling the base of the cover 136 to the wall 20).
Zerwes does not disclose threaded into said threaded holes of said mounting bracket for coupling the base to the mounting bracket.
Whitehead discloses threaded into said threaded holes of said mounting bracket for coupling the base to the mounting bracket (Figs. 1-2, col. 4, lines 34-38; the receptacle frame 13 includes threaded connectors 31 and 32 for mounting a fixture cover).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by 

Regarding claim 18, Zerwes discloses an electrical assembly comprising: 
an adapter coupled to an open top end of an electrical box (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 15-22; extension adapter 10 is coupled to an open end of the junction box 54), 
said adapter having an open bottom end and an open top end (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 15-22; extension adapter 10 has an open bottom end near the junction box 54 and an open top end near the receptacle 58), 
said open bottom end coupled to said open top end of said electrical box (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 15-22; the open bottom end of the extension adapter is coupled to the junction box 54), 
said open top end of said adapter having a top edge (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 15-22; the open top end of the adapter 10 has a top edge), 
a mounting bracket coupled to said adapter by a first fastener (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 7-27, col. 6, line 17; a portion of the front wall 20 and 124 is a mounting bracket that is coupled to the mounting tongue by a screw through the threaded opening 56), 
said mounting bracket having an inner edge defining an opening (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 7-27, col. 6, line 17; the front wall 20 and 124 is a mounting bracket having an inner edge defining an opening); 
an electrical wiring device received in said opening of said mounting bracket and directly coupled to said mounting bracket by a second fastener (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 7-27, col. 6, line 17; the receptacle 58 is directly coupled on the front wall 20 and 124 by a second screw through the threaded opening 56); 
and a cover having an access opening for said electrical wiring device, said cover having a bottom end coupled to said adapter by a third fastener (Figs. 7-9 and 12-14, col. 6, lines 30-36; cover 136 having an access opening for the receptacle 58, the cover 136 has a bottom end coupled to the extension adapter 10 by a third screw 131).
Zerwes does not disclose an inwardly extending ledge at said open top end and spaced inwardly from said top edge a distance to define a recess at said open top end of said adapter; a mounting bracket received in said recess at said open top end and coupled to said ledge of said adapter by a first fastener, said mounting bracket having an outer edge received in said recess.
Whitehead discloses an adapter having an inwardly extending ledge at said open top end and spaced inwardly from said top edge a distance to define a recess at said open top end of said adapter (Figs. 1-2, col. 3, line 42-col. 4, line 10; end pieces 27 form an inwardly extending ledge spaced inwardly from an open top end a distance to define a recess at the open top end); 
said mounting bracket received in said recess at said open top end and coupled to said ledge of said adapter by a first fastener (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is a mounting bracket received in the recess of the ledge defined by the end pieces 27 and is coupled to the ledge by the attachment screws 29),
said mounting bracket having an outer edge received in said recess (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is a mounting bracket having an outer edge received in the recess of the ledge defined by the end pieces 27).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Regarding claim 19, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 18, above.
Zerwes does not disclose said mounting bracket having a plurality of holes, and said adapter having a plurality of threaded holes receiving said second fastener extending from said adapter for coupling said mounting bracket to said adapter
Whitehead discloses said mounting bracket having a plurality of holes, and said adapter having a plurality of threaded holes receiving said second fastener extending from said adapter for coupling said mounting bracket to said adapter (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 has a plurality of holes, the adapter has the flanges 22 which have threaded holed receiving screws 24 extending from the flanges 22 for coupling the top plate 25 to the adapter).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Regarding claim 20, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 19, above.
Zerwes discloses said mounting bracket includes a plurality of threaded holes for receiving screws extending through said cover and coupling said cover to said mounting bracket (Figs. 7-9 and 12-14, col. 6, lines 30-36; the cover 136 has a bottom end coupled to the extension adapter 10 by a third screw 131).


Zerwes does not disclose said inwardly extending ledge comprises a first ledge at said first end of said open top end and a second ledge at a second end of said open top end, said first ledge and second ledge being spaced inwardly from said top edge a distance to define said recess corresponding substantially to a thickness of said mounting bracket.
Whitehead discloses said inwardly extending ledge comprises a first ledge at said first end of said open top end and a second ledge at a second end of said open top end (Figs. 1-2, col. 3, line 42-col. 4, line 10; two end pieces 27 form a first and second inwardly extending ledge at an open top end), 
said first ledge and second ledge being spaced inwardly from said top edge a distance to define said recess corresponding substantially to a thickness of said mounting bracket (Figs. 1-2, col. 3, line 42-col. 4, line 10; two end pieces 27 are spaced inwardly from the top edge a distance to define a recess corresponding substantially to a thickness of the top plate 25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Regarding claim 22, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 18, above.
Zerwes discloses said mounting bracket has a frame surrounding said central opening for receiving said electrical wiring device, a first end with a threaded screw hole and a second end with a threaded screw hole (Figs. 2-3 and 5, col. 5, lines 7-27, col. 6, line 17; the front wall 20 and 124 is a ,
each said threaded screw hole receiving said second fastener of the electrical wiring device for coupling the electrical wiring device directly on said mounting bracket, and where said second fastener is a coupling screw (Figs. 2-3 and 5, col. 5, lines 7-27, col. 6, line 17; each threaded opening 56 receives a screw of the receptacle 58 for coupling directly on the wall 20).

Regarding claim 23, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 18, above.
Zerwes discloses said cover has a base with an outer dimension corresponding substantially to an outer dimension of said adapter and greater than an outer dimension of said [[recess in said]] adapter, whereby said mounting bracket is between said adapter and said base of said cover (Figs. 7-9 and 12-14, col. 6, lines 30-36; cover 136 having cover plate 132 and gasket 134 which is a bottom end which has an outer dimension corresponding substantially to an outer dimension of the adapter and greater than an outer dimension of an internal element in said adapter, whereby the wall 20 is between the adapter 10 and the cover plate 132 and gasket 134). 
Whitehead discloses a cover has a recess in said adapter, whereby said mounting bracket is enclosed in said recess (Figs. 1-2, col. 3, line 42-col. 4, line 10; end pieces 27 form an inwardly extending ledge spaced from an open end and forming a recess, the top plate 25 is enclosed in the recess).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Regarding claim 24, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 18, above.
Zerwes does not disclose said ledge on said adapter comprises a first ledge extending inwardly from a first end of said adapter, and a second ledge extending inwardly from a second end of said adapter, and where said first ledge includes a first aperture oriented for receiving said first fastener for coupling said mounting bracket to said adapter, and said second ledge has an aperture for receiving a screw for coupling said mounting bracket to said adapter and where said recess has a depth to receive said mounting bracket.
Whitehead discloses said ledge on said adapter comprises a first ledge extending inwardly from a first end of said adapter, and a second ledge extending inwardly from a second end of said adapter (Figs. 1-2, col. 3, line 42-col. 4, line 10; two end pieces 27 form first and second inwardly extending ledges), 
and where said first ledge includes a first aperture oriented for receiving said first fastener for coupling said mounting bracket to said adapter, and said second ledge has an aperture for receiving a screw for coupling said mounting bracket to said adapter and where said recess has a depth to receive said mounting bracket (Figs. 1-2, col. 3, line 42-col. 4, line 10; each of the two end pieces 27 includes an aperture oriented for receiving attachment screws for coupling the top plate 25 to the flange 22, the recess formed by the two end pieces 27 has a depth to receive the top plate 25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Regarding claim 27, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 1, above.
Zerwes discloses a cover having a base coupled to said support by a fourth fastener, said base of said cover having an opening for accessing said electrical wiring device and a movable lid coupled to said base of said cover, and where said mounting bracket is between said cover and said support (Figs. 7-9 and 12-14, col. 6, lines 30-36; the cover 136 has a base coupled to the extension adapter 10 by a screw 131, the base has an opening for accessing the receptacle 58 and a spring biased snap cover coupled to the cover plate 132 and gasket 134, and the front wall 20 and 124 is between the cover 136 and the base plate 50).

Regarding claim 30, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 1, above.
Zerwes does not disclose said inwardly extending ledge has an outer surface facing said first open end and said recess, and where said mounting bracket is received on said outer surface of said inwardly extending ledge.
Whitehead discloses said inwardly extending ledge has an outer surface facing said first open end and said recess (Figs. 1-2, col. 3, line 42-col. 4, line 10; the ledge formed by the end pieces 27 has an outer surface facing the open end and the recess), 
and where said mounting bracket is received on said outer surface of said inwardly extending ledge (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is received on the outer surface of the inwardly extending ledge formed by the end pieces 27).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by 

Regarding claim 31, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 30, above.
Zerwes does not disclose said inwardly extending ledge has an inner surface opposite said outer surface and facing said internal cavity.
Whitehead discloses said inwardly extending ledge has an inner surface opposite said outer surface and facing said internal cavity (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is coupled directly to the ledge formed by the end pieces 27 by attachment screws 29 extending through the top plate 25 and ledge).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Regarding claim 34, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 18, above.
Zerwes does not disclose said inwardly extending ledge has an outer surface facing said first open end and said recess, and where said mounting bracket is received on said outer surface of said inwardly extending ledge.
said inwardly extending ledge has an outer surface facing said first open end and said recess (Figs. 1-2, col. 3, line 42-col. 4, line 10; the ledge formed by the end pieces 27 has an outer surface facing the open end and the recess), 
and where said mounting bracket is received on said outer surface of said inwardly extending ledge (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is received on the outer surface of the inwardly extending ledge formed by the end pieces 27).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Regarding claim 35, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 34, above.
Zerwes does not disclose said inwardly extending ledge has an inner surface opposite said outer surface and facing an internal cavity of said adapter.
Whitehead discloses said inwardly extending ledge has an inner surface opposite said outer surface and facing said internal cavity (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is coupled directly to the ledge formed by the end pieces 27 by attachment screws 29 extending through the top plate 25 and ledge).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to 

Regarding claim 36, Zerwes in view of Whitehead discloses the claimed invention as applied to claim 35, above.
Zerwes does not disclose said mounting bracket has an inner face abutting said outer surface of said inwardly extending ledge, and said mounting bracket has an outer face where said electrical device is coupled to said outer face of said mounting bracket.
Whitehead discloses said mounting bracket has an inner face abutting said outer surface of said inwardly extending ledge (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 has an inner face abutting the outer surface of the end pieces 27), 
and said mounting bracket has an outer face where said electrical device is coupled to said outer face of said mounting bracket (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 has an outer face where an electrical device is coupled to the receptacle frame coupled to the outer face of the top plate 25).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Claims 6, 10, 12, 14-15, 28-29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zerwes in view of Whitehead and Witherbee (US 8,575,484, “Witherbee”).  


Zerwes does not disclose said mounting bracket has a peripheral frame defining said opening, and a ground strap integrally formed with an inner edge of said peripheral frame and extends out of a plane of said mounting bracket.
Whitehead discloses said mounting bracket has a peripheral frame defining said opening (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is a mounting bracket having a peripheral frame defining an opening).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.
Witherbee discloses a ground strap integrally formed with an inner edge of said peripheral frame and extends out of a plane of said mounting bracket (Figs. 25, 28, col. 12, lines 18-31; grounding tabs 420 extend rearward from the central opening 408 and extends rearward and out of a plane from the central opening 408).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead, with Witherbee’s ground strap in order to configure the electrical assembly with a grounding arrangement as suggested by Witherbee at col. 12, lines 18-31.

Regarding claim 10, Zerwes discloses an electrical assembly comprising: 
an electrical box having a bottom end (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 7-27; junction box 54 is an electrical box having a bottom end), 
and an open top end (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 7-27; junction box 54 having an open top end); 
an adapter having an internal cavity, an open top end, an open bottom end coupled to said open top end of said electrical box (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 15-22; extension adapter 10 having an internal cavity, an open top end, an open bottom end coupled to said open top end of said electrical box), 
said open top end of said adapter configured for receiving an electrical wiring device and configured for supporting a base of a cover (Figs. 2-3, 5, 7-9 and 11-14, col. 5, lines 15-22, col. 6, lines 30-36; said open top end of the extension adapter 10 receives the receptacle 58 and supports the cover plate 132 and gasket 134 which is a base of a cover 136); 
and a mounting bracket (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 7-27, col. 6, line 17; a portion of the front wall 20 and 124 is a mounting bracket), 
said mounting bracket having a central opening receiving an electrical device (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 7-27, col. 6, line 17; the front wall 20 and 124 is a mounting bracket having a central opening receiving an electrical device), 
and where the electrical device is received in said central opening and directly coupled to said mounting bracket (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 7-27, col. 6, line 17; the receptacle 58 is received in the opening and is directly coupled on the front wall 20 and 124), 
and where said mounting bracket is directly coupled to said adapter (Figs. 2-3, 5, 7-9 and 11, col. 5, lines 7-27, col. 6, line 17; the front wall 20 and 124 is directly coupled to the extension adapter 10).
 mounting bracket having a grounding strap configured for coupling with a ground wire connection, said mounting bracket having an outer peripheral edge, where said mounting bracket is received in a recess at said top end of said adapter, where said grounding strap extends into said cavity of said adapter.
Whitehead discloses said mounting bracket having an outer peripheral edge (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is a mounting bracket having an outer peripheral edge),
where said mounting bracket is received in a recess at said top end of said adapter (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is received in a recess on the ledge formed by the end pieces 27 at the top end of the adapter).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.
Witherbee discloses the mounting bracket having a grounding strap configured for coupling with a ground wire connection, where said grounding strap extends into said cavity of said adapter (Figs. 25, 28, col. 12, lines 18-31; grounding tabs 420 are grounding straps configured for coupling with a ground wire connection and extends into the cavity of an adapter.  Examiner’s note: the limitation “configured for coupling with a ground wire connection” is interpreted as the ability to perform.  Witherbee’s grounding tabs can be coupled with a ground wire connection, therefore Witherbee reads on this limitation).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by 

Regarding claim 12, Zerwes in view of Witherbee discloses the claimed invention as applied to claim 10, above.
Zerwes discloses said mounting bracket having a central opening configured for receiving the electrical wiring device (Figs. 2-3 and 5, col. 5, lines 7-27, col. 6, line 17; the front wall 20 and 124 has a central opening configured for receiving the receptacle 58).
Zerwes does not disclose said adapter has a ledge spaced from the open top end and forming said recess at said open top end of said adapter, and where said mounting bracket is received in said recess at said open top end of said adapter, said mounting bracket having an outer frame and has a thickness corresponding substantially to a depth of said of said adapter, and where said grounding strap is integrally formed with an inner edge of said central opening of said mounting bracket and extends inwardly into said cavity of said adapter.
Whitehead discloses said adapter has a ledge spaced from the open top end and forming said recess at said open top end of said adapter (Figs. 1-2, col. 3, line 42-col. 4, line 10; end pieces 27 form an inwardly extending ledge spaced from an open end and forming a recess at the open end surrounding a cavity), 
and where said mounting bracket is received in said recess at said open top end of said adapter (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is a mounting bracket received in the recess of the ledge formed by the end pieces 27 at the open top end),
said mounting bracket having an outer frame and has a thickness corresponding substantially to a depth of said of said adapter (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 has an outer frame and has a thickness corresponding substantially to a depth of the adapter).


Regarding claim 14, Zerwes in view of Whitehead and Witherbee discloses the claimed invention as applied to claim 10, above.
Zerwes discloses said mounting bracket has a first end with at least one hole for receiving a fastener for coupling the first end of the mounting bracket to the adapter, said mounting bracket having a second end with at least one hole for receiving a fastener for coupling the second end of the mounting bracket to the adapter (Figs. 2-3 and 5, col. 5, lines 7-27; the wall 20, 124 is coupled directly to the mounting tongues 59 by two screws, each screw extends through the respective threaded openings 56 of the wall 20, 124).
Zerwes does not disclose a fastener extending through said adapter, and at least one hole for receiving a fastener extending from said adapter.
Whitehead discloses a fastener extending through said adapter, and at least one hole for receiving a fastener extending from said adapter (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 has a plurality of holes, the adapter has the flanges 22 which have threaded holed receiving screws 24 extending from the flanges 22 for coupling the top plate 25 to the adapter).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead and Witherbee, with Whitehead’s top plate 25 coupled to the ledge formed by the end 

Regarding claim 15, Zerwes in view of Whitehead and Witherbee discloses the claimed invention as applied to claim 10, above.
Zerwes discloses said mounting bracket has a plurality of threaded holes for receiving a threaded fastener of said electrical device for coupling the electrical device directly to the mounting bracket (Figs. 2-3 and 5, col. 5, lines 7-27; the wall 20, 124 is coupled directly to the receptacle 58 by two screws, each screw extends through the respective threaded openings 56 of the wall 20, 124).

Regarding claim 28, Zerwes in view of Whitehead and Witherbee discloses the claimed invention as applied to claim 10, above.
Zerwes discloses said adapter is coupled to said electrical box by a first fastener, and said electrical wiring device is coupled to said mounting bracket by a third fastener (Figs. 2-3 and 5, col. 5, lines 7-27; junction box 54 is an electrical box having an open end, passageways 42 and 48 accommodate screws for attaching the junction box 52 to the adapter 10, and the receptacle 58 is coupled to the wall 20 by a third fastener).
Zerwes does not disclose said mounting bracket is coupled to said adapter by a second fastener.
Whitehead discloses said mounting bracket is coupled to said adapter by a second fastener (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is coupled the adapter at the flange 22 by the receiving screws 24).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by 

Regarding claim 29, Zerwes in view of Whitehead and Witherbee discloses the claimed invention as applied to claim 28, above.
Zerwes discloses comprising a cover having a base coupled directly to said mounting bracket by a fourth fastener, and said cover having a movable lid coupled to said base, and where said mounting bracket is between said cover and said adapter (Figs. 7-9 and 12-14, col. 6, lines 30-36; the cover 136 has a base coupled to the extension adapter 10 by a screw 131, the base has an opening for accessing the receptacle 58 and a spring biased snap cover coupled to the cover plate 132 and gasket 134, whereby the wall 20 is between the adapter 10 and the cover plate 132 and gasket 134).

Regarding claim 32, Zerwes in view of Whitehead and Witherbee discloses the claimed invention as applied to claim 12, above.
Zerwes does not disclose said inwardly extending ledge has an outer surface facing said first open end and said recess, and where said mounting bracket is received on said outer surface of said inwardly extending ledge.
Whitehead discloses said inwardly extending ledge has an outer surface facing said first open end and said recess (Figs. 1-2, col. 3, line 42-col. 4, line 10; the ledge formed by the end pieces 27 has an outer surface facing the open end and the recess), 
and where said mounting bracket is received on said outer surface of said inwardly extending ledge (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is received on the outer surface of the inwardly extending ledge formed by the end pieces 27).


Regarding claim 33, Zerwes in view of Whitehead and Witherbee discloses the claimed invention as applied to claim 32, above.
Zerwes does not disclose said inwardly extending ledge has an inner surface opposite said outer surface and facing an internal cavity of said adapter.
Whitehead discloses said inwardly extending ledge has an inner surface opposite said outer surface and facing said internal cavity of said adapter (Figs. 1-2, col. 3, line 42-col. 4, line 10; the top plate 25 is coupled directly to the ledge formed by the end pieces 27 by attachment screws 29 extending through the top plate 25 and ledge of the adapter).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead and Witherbee, with Whitehead’s top plate 25 coupled to the ledge formed by the end pieces 27 in order to provide a receptacle housing with maximum adjustability without compromising support of a cover, as suggested by Whitehead at col. 2, lines 17-19.

Claims 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zerwes in view of Whitehead and Witherbee as applied to claim 10 above, and further in view of Zerwes et al. (US 3,686,425, “Zerwes ‘425”).


Zerwes discloses a cover having a bottom end (Figs. 7-9 and 12-14, col. 6, lines 30-36; cover 136 having cover plate 132 and gasket 134 which is a bottom end), 
an open top end and an access opening extending between said open top end and said bottom end (Figs. 7-9 and 12-14, col. 6, lines 30-36; cover 136 has an open top end and an access opening extending between the top and bottom end), 
said bottom end coupled to said mounting bracket by a fastener received in a threaded hole in said mounting bracket (Figs. 7-9 and 12-14, col. 6, lines 30-36; the cover plate 132 and gasket 134 is coupled to the wall 124 by a screw 131 received in the wall 124). 
Zerwes in view of Whitehead and Witherbee does not disclose said open top end of said cover is oriented in a plane at an incline with respect to a plane of said open top end of said electrical box.
Zerwes ‘425 discloses an open top end of said cover is oriented in a plane at an incline with respect to a plane of said open top end of said electrical box (Figs. 1-2, col. 5. Lines 1-20; the top of the downwardly, outwardly sloping top wall 18 and the side walls 16 form an open top end of a cover which is oriented in a plane at an incline with respect to a plane of the open top end of the housing 28 which is an electrical box).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Zerwes’ electrical assembly, as modified by Whitehead and Witherbee, with Zerwes ‘423 inclined opening for the electrical box in order to provide a rain tight hooded electrical junction box which is versatile and simple and economical to fabricate and install, as suggested by Zerwes ‘425 at col. 3, lines 1-4.


Zerwes discloses said cover has a base with a plurality of holes configured for receiving a coupling screw (Figs. 7-9 and 12-14, col. 6, lines 30-36; the cover 136 has a plate 132 and gasket 134 which is a base with coupling screws 131), 
and where said mounting bracket has a plurality of threaded holes configured for receiving said coupling screw for coupling said base to said mounting bracket (Figs. 7-9 and 12-14, col. 6, lines 30-36; the cover plate 132 and gasket 134 which is a base is coupled to the all 20 with coupling screws 131).

Regarding claim 17, Zerwes in view of Whitehead and Witherbee and Zerwes ‘425 discloses the claimed invention as applied to claim 11, above.
Zerwes discloses a first waterproof gasket positioned between said bottom end of said adapter (Figs. 7-9 and 12-14, col. 6, lines 59; gasket 150 is at a bottom end of the adapter 10);
and a second waterproof gasket positioned between said cover and said open top end of said adapter and said mounting bracket (Figs. 7-9 and 12-14, col. 6, lines 30-36; the gasket 134 is positioned between the cover 136 and the open top end of the adapter 10 and the wall 20).
Zerwes does not disclose the first waterproof gasket is positioned between said bottom end of said adapter and said open top end of said electrical box.
	It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have positioned the gasket between the bottom end of the adapter ring 10 and the open top end of the electrical box 54, in order to provide a seal to protect the assembly from ingress of numerous types of solid or liquid materials and to form a weatherproof connection, as suggested by Zerwes at col. 6, lines 58-62.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the 112 rejection, Applicant argues that the term “substantially” is not indefinite.
The Examiner respectfully disagrees because a person having ordinary skill in the art would not know the boundaries of the claim.  See the discussion above in the 112 section of this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/STANLEY TSO/Primary Examiner, Art Unit 2847